 NEW BRUNSWICK PRINTING PRESSMEN, ETC.5tor for Region 20,shall, after being signed by Respondent's authorized representative,be posted by Respondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by anyothermaterial.(b) Sign and mail copies of said notice to the Regional Director for posting byLion and Cruey,they being willing, at all locations where notices to their employeesare customarily posted.(c)Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of the receipt of this Decision,what steps Respondent has taken to complyherewith.?7In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF FREIGHT, CONSTRUCTION, GENERAL DRIVERS & HELPERSUNION, LOCAL No. 287, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN & HELPERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOTengage in or induce or encourage,by picketing,or any otherconduct, any individual employed by L. Lion and Sons Company, Incorporated,or any other employer, to engage in a work stoppage or threaten,coerce, orrestrainL.Lion and Sons Company, Incorporated,or any other employer,where an object in either case is to force or require such employers to ceasedoing businesswith Clarence Cruey.FREIGHT, CONSTRUCTION,GENERAL DRIVERS&HELPERS UNION,LOCALNo. 287, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS OFAMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, 450Golden Gate Avenue, Federal Office Building, Box 36047,San Francisco,California,Telephone No. 556-0335.New Brunswick Printing Pressmen and Assistants'Union No. 196,International Printing Pressmen and Assistants'Union ofNorth America,AFL-CIOandHome News Publishing Companyand Newark Mailers Union No. 11, affiliated with Interna-tional Typographical Union,AFL-CIO.'Case No. 29a-CD-121.April 14, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the Act, followingcharges filed by Home News Publishing Company, hereinafter called'The name of this party appears in the caption as amended at the hearing.158NLRB No. 14.' 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer,under Section 8(b) (4) (ii) (D).The charges allege,in effect, that in late August of 1965, New Brunswick Printing Press-men and Assistants' Union No. 196, International Printing Pressmenand Assistants' Union of North America, AFL-CIO, hereinaftercalled the Respondent,coerced and restrained the Employer by threat-ening to engage in a work stoppage in order to force or require theEmployer to assign particular work to members of the Respondentrather than to members of Newark Mailers Union No. 11, affiliatedwithInternationalTypographicalUnion, AFL-CIO, hereinaftercalled the Mailers.A hearing was held on November 1, 1965, beforeHearing Officer Julius Cohn. All parties participated in the hearingand were afforded a full opportunity to be heard,to examine andcross-examine witnesses,and to adduce evidence bearing on the issues.The rulings of the Hearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed.Memorandafiled by theRespondent and the Mailers and a brief filed by the Employer havebeen duly considered.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel[Members Fanning, Brown, and Jenkins].Upon the entire record in this case,the Board makes the followingfindings :1.THE EMPLOYER INVOLVEDThe Employer is- a New Jersey corporationengaged inthe businessof publishing a newspaper.During the past year,the Employer hasreceived a gross income of approximately$31/2million and, duringthis saline period, has purchased newsprint and other products valuedin excessof $500,000, which products were shipped directly to' theEmployer from Canada and from various States of the United States.Accordingly, the parties stipulated, and we find, that the Employeris an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate the policies of theAct to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find, that the Respondent and theMailers are labor organizationswithin themeaning of Section 2(5)of the Act.III.THE DISPUTEIn general terms, this dispute concerns certain work which is per-formed in the Employer's pressroom and which involves the handlingof the TV magazine section of the newspaper.The particular dispute NEW BRUNSWICK PRINTING PRESSMEN, ETC.7before the Board occurred on or before April 12, 1965, and on Au-gust 26, 1965, and involved alleged threats of a work stoppage byRespondent's members employed by the Employer.With respect to the instant dispute, the record'shows that the Em-ployer publishes a daily and a Sunday newspaper and also furnishesa TV section with its Sunday paper. The Employer had formerlysubcontracted the printing of this supplement because its presses weregeared only to make the half-fold of a normal newspaper and not thequarter-fold required for the supplement. In February of 1965, theEmployer purchased and subsequently installed in its pressroom aquarter-folder machine which enabled the Employer to print andquarter-fold the TV supplement.The quarter-folder machine is at-tached to, powered by, and is part of, the press. The supplements areprinted on the press and the pages of the supplement then go throughthe quarter-folder where they are trimmed, pasted together, foldedinto quarters, and deposited on a 5-foot fly, or conveyor, from whichthey are then removed. Thereafter, they are jogged, or straightened,and stacked onto a handtruck which is wheeled about 50 feet to theadjoining mailroom for further handling.The dispute encompassed by the instant charges concerns the re-moval of TV supplements from the fly, jogging, stacking, and deliver-ing the supplements from the pressroom to the mailroom.TheMailers claim this work which the Employer assigned to the Respond-ent.There is no dispute concerning the newspapers or their handlingafter they are delivered to the mailroom directly from the presses bymeans of a conveyor.With respect to the disputed' work, the record shows that since theintroduction of the quarter-folder into the Company's operations, theTV supplements have been printed on Tuesday evenings by a crew ofpressmen who work on an overtime basis for 31/2 to 4 hours. Thequarter-folder machine is attended' by an apprentice pressman whoperforms the work in controversy. In addition to the disputed work,the apprentice pressman also does makeready press work preliminaryto the running of the press and the quarter-folder, assists pressmenduring press runs, oils and greases various parts of the press, and, withregard to the quarter-fold itself, watches for and removes pasters (de-fective sheets), ascertains that the stream of supplements does notjam up (angle) as they come out of the quarter-folder, and makes cer-tain that the "kicker" attached to the quarter-folder "kicks" out therequired number of TV supplements.On April 12, 1965, the president of the Mailers met with the Em-ployer representatives and, claiming the disputed work under theprovisions of'the Mailers' collective-bargaining agreement with the 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, requested the Employer to assign one of the Mailers' mem-bers employed by the Employer to perform the disputed work. TheEmployer declined to do so because the Respondent' had alreadythreatened to strike if any Mailers entered the pressroom and alsobecause the Pressmen's contract with the Employer required, as partof a normal press crew, an apprentice pressman, who in this instance,offered to perform the fly work in addition to his normal duties de-scribed above.The Employer and the Mailers thereupon agreed tosubmit this issue to arbitration and to allow the Respondent to per-form the fly work in the meantime. The Employer, however, ques-tioned the value of an arbitration award which might render a decisionin the Mailer's favor because the Employer believed that the Respond -ent would nevertheless continue to claim the work in question.TheMailers' president then agreed, in effect, that if the arbitrator awardedthe work to the Mailers and if the Respondent "threatened to strikeyou a second time," that the Mailers would not rely on the arbitrationaward but would, instead, be in "favor of letting somebody else decidethe issue."The issue subsequently went through arbitration, which resulted inan award of the work to the Mailers. The Respondent, however, wasnot a party to the arbitration proceeding.On August 26, 1965, Tufo,an International representative of the Respondent, learned of theaward giving the work to the Mailers and thereupon informed theEmployer's productionmanager, in effect, that the Respondent wouldstrike if the Employer allowed anyone but "a member of the crew ofour Union" to perform the work inissue.Tufoalsostated that hegave the Employer's productionmanager "noalternative,either oneway or the other."IV. CONTENTIONSOF THE PARTIES1.Mailers :The Mailers urge that the work in question should beawarded to it. It contends, first, that the Employer made no formalassignment of the work. It also argues against the Respondent'sjurisdiction in the pressroom because mailers have worked in the press-room on at least one occasion in the past, and because the Employerhad agreed to use a member of the Mailers' union to perform thework "if more than one man is required to do the job." TheMailersalso contends that its members are entitled to the disputed work onthe basis of the arbitrator's award of this work to the Mailers. Itcontends, further, that it would be more efficient for the Employer toemploy a mailer to do the work than to require the apprentice press-man to perform this work in addition to his normal duties.TheMailers also contends, in effect, that because the Respondent's con- NEW BRUNSWICK PRINTING PRESSMEN, ETC.9tract requires a press crew of a foreman, three pressmen, and anapprentice for all press runs, it would not cost the Employer anyadditional money to use a mailer on a split-shift basis on Tuesdayevenings.Finally, the Mailers contended at the hearing that it wasentitled to the disputed work on the basis of area practice and itscontract with the Employer.2.Respondent:The Respondent contends that the Employer's as-signment of the disputed work to it should be affirmed on the basis ofefficiency, economy, area practice, and its collective-bargaining agree-ment with the Employer.3.The Employer:The Employer, using substantially the samearguments presented by the Respondent, agrees with Respondent thatRespondent is entitled to the assignment of the work in question.V.APPLICABILITY OF THE STATUTEBefore the Board may proceed to a Determination of Dispute pur-suant to Section 10(k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violated.As indicated above, the record contains ample evidence that onAugust 26, 1965, if not before, the Respondent threatened the Em-ployer with a work stoppage with an avowed object of forcing orrequiring the Employer to continue to assign the disputed work toemployees who are members of the Respondent rather than to em-ployees who are members of the Mailers' union.Accordingly, weconclude, on the basis of the entire record, that there is reasonablecause to believe that a violation of Section 8(b) (4) (D) has occurred,and that the dispute is properly before the Board for determinationunder Section 10 (k) of the Act.VI.THE MERITS OF THE DISPUTEAs stated in theJ. A. Jonescase,2 we shall, pursuant to the SupremeCourt'sC.B.S.decision,3 determine in each case presented for resolu-tion under Section 10(k) of the Act the appropriate assignment ofthe disputed work only after taking into account the evidence sup-porting the claims of the parties and balancing all relevant factors.1.Certification and bargaining agreementsThe parties stipulated at the hearing that there is no Board cer-tification relative to the disputed work.The Mailers contends, how-2 International Association of Machinists,Lodge No.1743,AFL-CIO (J. A. JonesConstruction Company),135 NLRB 1402.8N.L.R.B.v.Radio & Television Broadcast Engineers Union, Local 1212, InternationalBrotherhood of ElectricalWorkers,AFL-CIO (Columbia BroadcastingSystem),364U.S. 573. toDECISIONS OF NATIONAL LABOR RELATIONS BOARDever, that its collective-bargaining agreement with the Employercovers the work in issue because its contract defines the jurisdiction ofthisUnion :.. . as including all mailing work in the handling and distribu-tion of the newspaper or material related to the newspaper, suchas . . . color supplements and other printed matter; .allwork within the mail room; . . . sorting and routing of wrap-pers, bundles of newspapers or supplements,...taking bundlesof paper from conveyors, chutes or escalators attached to the pressor otherwise. . . .The Respondent also claims the work on the basis of its collective-bargaining agreement with the Employer which, in effect, providesthat only members of the Respondent may perform work in the press-room.Thus, it would appear that the disputants' contracts do notfavor either party so as to be controlling in the matter.2.Basic craft jurisdictional claimsThe Mailers offered evidence to show that its members normallyhandle all papers from the time such papers leave the delivery dropof a conveyor attached to a press.This craft claim,however, does notappear to be as comprehensive in scope or specific application as is theRespondent's, in that the latter introduced evidence indicating thatits jurisdiction covers work done within the pressroom,and thatapprentice pressmen have traditionally performed the disputed workrequired in the absence of a conveyor which carries the product com-pletely out of the pressroom.3.Skill and trainingInasmuch as the evidence clearly shows that no particular skill ortraining is required for the performance of the disputed work, thesefactors also fail to favor either the Mailers or the Respondent.4.Awards and agreementsThe Mailers contends that favorable consideration should be givento it on the basis of an arbitration proceeding which awarded thework to it.The record, however, shows that the Respondent wasneither a party to, nor has agreed to be bound by, the award. Therecord also shows that the Mailers itself did not intend the award tobind either the Employer or the Respondent,and, therefore, to bedispositive of the issue.Moreover, although the Mailers also assertsthat the Employer agreed to employ a mailer to perform the disputed NEW BRUNSWICK PRINTING PRESSMEN, ETC.11work "if more than one man is required to do the job," the recordshows that all parties stipulated at the hearing that there is no agreed-upon method of resolving the dispute.5.Company and area practiceThe Mailers have performed mailing work in the pressroom on twooccasions prior to the installation of the quarter-folder machine there-in.Mailers have not, however, performed either similar work or thedisputed work in the pressroom since the Employer installed thequarter-folder machine therein and assigned the Respondent's mem-bers to operate it.4With respect to area practice, the record shows that although theMailers perform the disputed work in plants located in Rockaway andDenville, New Jersey, the Respondent neither has contracts with theemployers of, nor represents any employees employed in, these plants.In addition, the president of the Mailers testified that he did not knowof a single plant where the Respondent and the Mailers both havebargaining rights in which the Mailers perform the disputed work.The Respondent, on the other hand, established that certain news-paper plants located in Summit and Montclair, New Jersey, whichhave contracts with both the Respondent and the Mailers, havequarter-folder machines in their pressrooms, and that, at these plants,the disputed work is performed by the apprentice pressmen.TheRespondent also established that quarter-folder machines are alsoused in plants which print magazines similar in size and format to theTV supplement involved herein, and that members of the Respondentperform the work of the type in question wherever a conveyor doesnot transport the product out of the pressroom.6.Economy and efficiencyThe Mailers asserts that because the Respondent's contract requiresthe Employer to employ and therefore pay an apprentice pressmanduring press runs and because the apprentice pressman has pressduties to perform in addition to "flying" the supplements, the oper-ation involved in the disputed work could be performed without addi-tional cost to the Employer and more efficiently by a mailer workingon a swing-shift whose sole duties would consist of performing thedisputed work.*Although the Mailers contends that the Employer made no formal assignment of thedisputed work to the Respondent,the record shows that the Employer assigned the workto the Respondent because the work was to be performed"in the press room [on] a pieceof equipment which normally is assigned to the fly boy or the apprentice pressman." Inaddition,the Employer asserts in its brief that "there is no question that the Pressmenwere assigned to do the disputed work rather than a mailer." 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese assertions, however, are not persuasive in the face of evidenceshowing that the assignment of a mailer to the disputed work wouldnot relieve the Employer of its contractual obligation to employ anapprentice pressman during the running of the press and quarter-folder machines, and would, therefore, require the employment of anunnecessary employee to perform work already being performed by arequired employee.Moreover, because a mailer is not qualified, as is anapprentice pressman, to perform certain necessary work on the pressand on the quarter-folder in addition to the disputed work, it wouldappear that an assignment of the work in dispute to a mailer wouldcurtail the efficiency and flexibility of the Employer's operation.VII. CONCLUSIONUpon consideration of all pertinent factors in the entire record, wefind that pressmen represented by Respondent are entitled to theassignment of the disputed work. The Employer's award of the workhas been to employees who have performed it to the satisfaction ofthe Employer, it is work which is traditionally within the jurisdictionof the Respondent and which is performed by Pressmen in the area,and it results in economy and efficiency of operation.All this demon-strates the superior claim of the Respondent to the disputed work.We conclude, therefore, that the Employer's assignment of the workto the Respondent should not be disturbed.Accordingly, we shalldetermine the existing jurisdictional dispute by deciding that em-ployees represented by the Respondent, rather than members of theMailers, are entitled to the work in dispute. In making this deter-mination, we are assigning the disputed work to the employees of theEmployer who are represented by the Respondent, but not to thatUnion or its members.DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following determination of dispute :Employees employed by the Employer and classified as apprenticepressmen, or pressmen flyboys, who are represented by New Bruns-wick Printing Pressmen and Assistants' Union No. 196, InternationalPrinting Pressmen and Assistants' Union of North America, AFL-CIO, are entitled to perform the work of removing TV supplementsfrom the conveyor which is attached to the quarter-folder. machineand located entirely within 'the pressroom, jogging or, straightening LIFETIME DOOR COMPANY13the supplements, stacking those supplements, and delivering them tothe adjoining mailroom of the Employer's plant located in NewBrunswick, New Jersey.Lifetime Door CompanyandLocal Union No. 3135, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO.CasesNos. 11-CA-2638 and 11-RC-2081.April 15, 1966DECISION AND ORDEROn January 20,1966, Trial ExaminerWilliam W.Kapell issued hisDecision in the above-entitled proceeding,finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDeci-sion.The Trial Examiner also found that the Respondent had notengaged incertain other unfair labor practices alleged in the com-plaint and recommended that the complaint be dismissed with respectto those allegations.In addition,the Trial Examiner found merit incertain objections to the election filed in CaseNo. 11-RC-2081 andrecommended that the election be set aside.Thereafter,the Re-spondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief,and the entire recordin this consolidated case, and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderand dismissed the petition for certification of representative in CaseNo. 11-RC-2081 and vacated all prior proceedings held thereunder.]TRIAL EXAMINER'S DECISION AND REPORT ON OBJECTIONSTO ELECTIONSTATEMENT OF THE CASECase No. 11-CA-2638,a proceeding under Section 10(b) of the National LaborRelations Act, as amended,herein called the Act, was heard before Trial Examiner158 NLRB No. 3.